DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 11 and 16 recites wherein the program components comprise backgrounds, characters, plot elements, spoken dialogue, music, props and product placements, however, there is no or combinations thereof.  Therefore, the limitation invokes new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6, 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (U.S. Pub. No. 2015/0302009) in view of Todasco et al. (U.S. Pub. No. 2018/0211285).

Regarding claims 1, 11 and 16, Henderson et al. discloses a device (computer, 20) comprising:
a processing system including a processor (processor, 24); and

obtaining a user profile for a user of a media service (see paragraph 21, 0024; user may have preferences for certain types of media item, e.g., specific genre of music);
selecting, in accordance with the user profile, program components for inclusion in a media program to be presented via the media service, wherein the program components comprise backgrounds, characters, plot elements, spoken dialogue, music, props, product placements, or combinations thereof (see paragraphs 0021, 0032, 0034-0035, 0040-0042, 0050-0051, 0054; selecting media items 151, 153, 155 and 157 for example music track (considered as program component) based on a user preference to be added to an application e.g. game);
generating the media program from the selected program components selected, thereby creating a presentable media program that can be presented via the media service (see paragraphs 0021, 0032, 0034-0035, 0040-0042, 0050-0051, 0054; The media selector 110 may receive the application state and user data from the user client 300.  The media selector 110 may combine the application state and the user data with the media selection criteria 180 and the media database metadata 160 to predict which media item from the media database 150 will achieve a desired effect when sent to the user client 300 for use in the application 310.  The media selector 110 may select the media item predicted to have the greatest effect on the user, for example, to increase the user's usage time of the application 310 by the greatest amount);

adjusting at least one of the program component during presentation of the presentable media program responsive to the user engagement level, thereby generating a modified media program for presentation to the user, the modified media program accordingly not available prior to determination of the user engagement level (see paragraphs 0027, 0039-0043; Feedback from the user during the use of an application may affect the media items sent to the application by the adaptive media library.  For example, if the rate of a user's input into the application is increasing, the adaptive library may select a music track with a faster tempo to send to the application to match the user's activity.  Adding media item for example music track to a game application modifies the entire media content which was originally just the game application)
wherein the presentable media program is presented at equipment of a plurality of users (see paragraph 0030 and fig. 3), wherein the plurality of users include the user, and wherein the adjusting is performed responsive to a composite user engagement level for the plurality of users, the modified media program thereby presented at the 
However, Henderson et al. is silent as to obtaining sensor data associated with the user, wherein the sensor data comprises real-time biometric data of the user generated by a biometric sensor worn by the user; determining a user engagement level during presentation of the presentable media program, based on the sensor data.
 Todasco et al. discloses obtaining sensor data associated with the user, wherein the sensor data comprises real-time biometric data of the user generated by a biometric sensor worn by the user (see paragraphs 0013, 0030 and fig. 1 (104) – secondary device which can monitor steps, heart rate and other biometric information); 
determining a user engagement level during presentation of the presentable media program, based on the sensor data (see paragraphs 0015-0016, 0031-0032 and fig. 3 (306); determine user engagement level).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system and techniques of Henderson et al. to include obtaining sensor data associated with the user, wherein the sensor data comprises real-time biometric data of the user generated by a biometric sensor worn by the user; 

Regarding claim 2, Henderson et al. and Todasco et al. discloses everything claimed as applied above (see claim 1).  Todasco et al. discloses wherein the sensor data comprises data transmitted by Internet of Things (IOT) sensors installed in an environment of the user (see paragraphs 0013-0014; secondary devices 104 such as smart watch, Alexa etc.).

Regarding claims 3 and 12, Henderson et al. and Todasco et al. discloses everything claimed as applied above (see claims 1 and 11).  Todasco et al. discloses wherein the user engagement level is determined in accordance with the real-time biometric data of the user (see paragraph 0012; wearable biometric sensor monitors real-time biometric data of the user.  The biometric data may include user’s heart rate, brain waves etc.).

Regarding claim 4, Henderson et al. and Todasco et al. discloses everything claimed as applied above (see claim 3).  Todasco et al. discloses wherein the user engagement level is determined based on a user pulse rate, a user blood pressure, a user respiration rate, or a combination thereof (see paragraph 0030; the secondary device can monitor and measure the user biometric e.g., blood pressure).

Regarding claim 6, Henderson et al. and Todasco et al. discloses everything claimed as applied above (see claim 1).  Henderson et al. discloses wherein the adjusting is performed responsive to the user engagement level being outside a predetermined range (see paragraphs 0042-0043).


Claims 5, 7-10, 14, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. and Todasco et al. as applied to claims 1 and 11 above, and further in view of Burger et al. (U.S. Pub. No. 2012/0324494).

Regarding claims 5 and 14, Henderson et al. and Todasco et al. discloses everything claimed as applied above (see claims 1 and 11).  However, Henderson et al. and Todasco et al. are silent as to wherein the sensor data comprises a facial expression of the user during presentation of the media program.
In an analogous art, Burger et al. discloses wherein the sensor data comprises a facial expression of the user during presentation of the media program (see paragraph 0015; Viewing environment sensor system 106 may capture conscious displays of human emotional behavior of a viewer, such as an image of a viewer 160 cringing or covering his face).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system and techniques of Henderson et al. and Todasco 

Regarding claims 7 and 15, Henderson et al. and Todasco et al. discloses everything claimed as applied above (see claims 1 and 11).  However, Henderson et al. and Todasco et al. are silent as to wherein the media program comprises a sequence of scenes and a plurality of alternative scenes, and wherein the adjusting comprises substituting an alternative scene of the plurality of alternative scenes for an upcoming scene of the sequence of scenes.
Burger et al. discloses wherein the media program comprises a sequence of scenes and a plurality of alternative scenes, and wherein the adjusting comprises substituting an alternative scene of the plurality of alternative scenes for an upcoming scene of the sequence of scenes (see paragraph 0049; a second portion including additional rugged mountain scenery may be selected instead of an alternative second portion that includes a dynamic office environment).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system and techniques of Henderson et al. and Todasco et al. to include wherein the media program comprises a sequence of scenes and a plurality of alternative scenes, and wherein the adjusting comprises substituting an alternative scene of the plurality of alternative scenes for an upcoming scene of the 

Regarding claim 8, Henderson et al., Todasco et al. and Burger et al. discloses everything claimed as applied above (see claim 7).  Burger et al. discloses wherein the substituting is performed a plurality of times during presentation of the media program (see paragraph 0049).

Regarding claims 9 and 20, Henderson et al. and Todasco et al. discloses everything claimed as applied above (see claims 1 and 16).  However, Henderson et al. and Todasco et al. are silent as to wherein the media program is presented to the plurality of users at a premises, the user profile comprising a composite profile for the plurality of users, and wherein obtaining the sensor data comprises aggregating sensor data associated with each of the plurality of users.
Burger et al. discloses wherein the media program is presented to a plurality of users at a premises, the user profile comprising a composite profile for the plurality of users, and wherein obtaining the sensor data comprises aggregating sensor data associated with each of the plurality of users (see paragraphs 0002, 0012, 0033-0034, 0040-0043; aggregated emotional response profiles for a group of viewers).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system and techniques of Henderson et al. and Todasco et al. to include wherein the media program is presented to a plurality of users at a 

Regarding claim 10, Henderson et al., Todasco et al. and Burger et al. discloses everything claimed as applied above (see claim 1).  Burger et al. discloses wherein the media program is presented to the plurality of users at a plurality of premises, and wherein the adjusting is performed responsive to a composite user engagement level for the plurality of users (see fig. 1 and paragraph 0042).

Regarding claim 17, Henderson et al. and Todasco et al. discloses everything claimed as applied above (see claim 1).  Todasco et al. discloses wherein the sensor data comprises data transmitted by Internet of Things (IOT) sensors installed in an environment of the user (see paragraphs 0013-0014; secondary devices 104 such as smart watch, Alexa etc.).
However, Henderson et al. and Todasco et al. are silent as to wherein the media program comprises a sequence of scenes and a plurality of alternative scenes, and wherein the adjusting comprises substituting an alternative scene of the plurality of alternative scenes for an upcoming scene of the sequence of scenes.
Burger et al. discloses wherein the media program comprises a sequence of scenes and a plurality of alternative scenes, and wherein the adjusting comprises substituting an alternative scene of the plurality of alternative scenes for an 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system and techniques of Henderson et al. and Todasco et al. to include wherein the media program comprises a sequence of scenes and a plurality of alternative scenes, and wherein the adjusting comprises substituting an alternative scene of the plurality of alternative scenes for an upcoming scene of the sequence of scenes as taught by Burger et al. for the advantage of providing scenes that will be enjoyable to the user.


Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        January 29, 2021.